DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
	Page 2, lines 25-26 [0007]: “for an as automobile” should read “for an automobile”
	Page 15, line 6 [0037]: “products, such” should read “product, such” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the aluminum alloy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is dependent on claim 1, which recites an “aluminum alloy powder” but not an “aluminum alloy.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

 Claims 2 and 5 recite the limitations “further consists of B: 0.001 mass% to 0.03 mass%” and “further contains B: 0.001 mass% to 0.03 mass%,” respectively. However, claims 2 and 5 depend on claims 1 and 4, respectively, which utilize the transitional phrase “consisting of” indicating a closed alloy composition. As such, another element cannot be added to the composition in subsequent dependent claims.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu (US Patent No. 5,902,546).

Regarding Claim 1, Kawasetsu discloses an impeller manufacturing method where an Al-Fe alloy is rapidly solidified to a powder (Column 3, lines 31-38, line 47 teaching the claimed “an aluminum alloy powder”) and further discloses components of the Al-Fe aluminum alloy include Fe, Mn, V, Mo, Zr, and Ti (Column 3, lines 6-8). Kawasetsu discloses that by weight, Fe+Mn is 5 to 11% (Column 3, lines 8-9), Fe is less than 8% (Column 3, line 9 teaching the prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
Table 1: Aluminum Alloy Composition Comparison
Element
Claimed
Kawasetsu
Overlap
Fe
5.0-9.0
<8.0
5.0-8.0
V
0.1-3.0
0.2-4.0
0.2-3.0
Mo
0.1-3.0
(calculated) 0-4
0.1-3.0
Zr
0.1-2.0
(calculated) 0-4
0.1-2.0
Ti
0.02-2.0
(calculated) 0-4
0.02-2.0
Mn
0.02-2.0
<8.0
0.02-2.0
Cr
0.02-2.0
N/A
N/A
Fe+Mn
(calculated) 5.02-11.0
5.0-11.0
5.02-11.0
Mo+Zr+Ti
(calculated) 0.22-8.0
0.2-4.0
0.22-4.0
Al
Balance
Remainder
Balance


Kawasetsu further discloses an intermetallic compound is dispersed in pieces when rapid solidification is performed (Column 4, lines 40-41) and that Vanadium helps grain refining of the intermetallic compound including Fe (Column 4, lines 52-53 teaching the claimed “wherein the aluminum alloy powder contains an Al-Fe based intermetallic compound”). Kawasetsu further discloses it is necessary to control the average grain size of the intermetallic compound to 5 µm or lower, preferably 3 µm or lower (Column 5, lines 34-38 teaching the claimed “wherein a cross-sectional structure of the aluminum alloy powder, an average circle equivalent diameter of the Al-Fe based intermetallic compound is in a range of 0.1 µm to 3.0 µm,” where average grain size is interpreted to be average circle equivalent diameter).

Regarding Claim 3, Kawasetsu discloses an impeller manufacturing method where an Al-Fe alloy is rapidly solidified to a powder by spraying a molten metal (Column 3, lines 30-33 teaching the claimed “a method of producing an aluminum alloy powder comprising quench-solidfying a molten metal of an aluminum alloy”) with inert gas and rapidly solidifying the metal at a cooling speed of 102 °C/sec or higher while simultaneously depositing the metal (Column 3, lines 31-35). Kawasetsu specifically discloses a comparative example of a conventional powder metallurgy process where a rapid solidification powder was produced by an Ar gas atomizing process (Column 6, lines 51-56 teaching the claimed “by an atomizing method to powder it to thereby obtain an aluminum alloy powder”). Kawasetsu further discloses components of the Al-Fe aluminum alloy include Fe, Mn, V, Mo, Zr, and Ti (Column 3, lines 6-8). Kawasetsu discloses that by weight, Fe+Mn is 5 to 11% (Column 3, lines 8-9), Fe is less than 8% (Column 3, line 9 teaching the claimed Fe: 5.0 mass% to 9.0 mass%”), Mn is less than 8% (Column 3, line 9 teaching the claimed “one or two kinds of metals selected from the group consisting of Cr and Mn: 0.02 mass% to 2.0 mass%”), V is 0.2 to 4% (Column 3, lines 9-10 teaching the claimed “V: 0.1 mass% to 3.0 mass%”), Mo+Zr+Ti is 0.2 to 4% (Column 3, line 10 teaching the claimed “Mo: prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). See Table 1 for indicated overlap.
Kawasetsu further discloses an intermetallic compound is dispersed in pieces when rapid solidification is performed (Column 4, lines 40-41) and that Vanadium helps grain refining of the intermetallic compound including Fe (Column 4, lines 52-53 teaching the claimed “wherein the aluminum alloy extruded material contains an Al-Fe based intermetallic compound”). Kawasetsu further discloses it is necessary to control the average grain size of the intermetallic compound to 5 µm or lower, preferably 3 µm or lower (Column 5, lines 34-38 teaching the claimed “wherein a cross-sectional structure of the aluminum alloy extruded material, an average circle equivalent diameter of the Al-Fe based intermetallic compound is in a range of 0.1 µm to 3.0 µm,” where average grain size is interpreted to be average circle equivalent diameter).

	Regarding Claim 4, Kawasetsu discloses an impeller manufacturing method where an Al-Fe alloy is rapidly solidified to a powder then subjected to hot extrusion processing within a temperature range of 200°C to 600°C (Column 3, lines 31-38, line 47 teaching the claimed “an aluminum alloy extruded material”) and further discloses components of the Al-Fe aluminum alloy include Fe, Mn, V, Mo, Zr, and Ti (Column 3, lines 6-8). Kawasetsu discloses that by weight, Fe+Mn is 5 to 11% (Column 3, lines 8-9), Fe is less than 8% (Column 3, line 9 teaching the claimed Fe: 5.0 mass% to 9.0 mass%”), Mn is less than 8% (Column 3, line 9 teaching the claimed “one or two kinds of metals selected from the group consisting of Cr and prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). See Table 1 for indicated overlap.
Kawasetsu further discloses an intermetallic compound is dispersed in pieces when rapid solidification is performed (Column 4, lines 40-41) and that Vanadium helps grain refining of the intermetallic compound including Fe (Column 4, lines 52-53 teaching the claimed “wherein the aluminum alloy extruded material contains an Al-Fe based intermetallic compound”). Kawasetsu further discloses it is necessary to control the average grain size of the intermetallic compound to 5 µm or lower, preferably 3 µm or lower (Column 5, lines 34-38 teaching the claimed “wherein a cross-sectional structure of the aluminum alloy extruded material, an average circle equivalent diameter of the Al-Fe based intermetallic compound is in a range of 0.1 µm to 3.0 µm,” where average grain size is interpreted to be average circle equivalent diameter).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu (US Patent No. 5,902,546) as applied to claim 1 above, and further in view of Chopra (US Patent No. 3,933,476).

Regarding Claim 2, Kawasetsu discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein the aluminum alloy further consists of B: 0.0001 mass% to 0.03 mass%.
However, Chopra teaches that the addition of titanium to molten aluminum provides grain refinement (Column 1, line 16) and the presence of boron with titanium in molten aluminum enhances grain refinement upon solidification due to the formation and presence of the refractory compound TiB2 (Column 1, lines 16-22). Chopra teaches that the wt% of boron added depends on the amount of titanium added according to the relationship of Figure 1 (Column 6, lines 55-58). Figure 1 shows region A which exhibited good grain refinement where titanium ranges from 0.01 wt% to 0.1 wt% and corresponding boron ranges from 0.0001 wt% to 0.01 wt% (teaching the claimed “wherein the aluminum alloy further consists of B: 0.0001 mass% to 0.03 mass%”). 
Therefore, it would have been obvious for one of ordinary skill in the art to add a corresponding amount of boron depending on the weight percent of titanium from the teachings of Figure 1 of Chopra to the aluminum alloy composition of Kawasetsu in order to enhance grain refinement upon solidification of the molten aluminum alloy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu (US Patent No. 5,902,546) as applied to claim 4 above, and further in view of Chopra (US Patent No. 3,933,476).

Regarding Claim 5, Kawasetsu discloses all of the claim limitations as set forth above for claim 4, but does not disclose wherein the aluminum alloy extruded material further consists of B: 0.0001 mass% to 0.03 mass%.
However, Chopra teaches that the addition of titanium to molten aluminum provides grain refinement (Column 1, line 16) and the presence of boron with titanium in molten 2 (Column 1, lines 16-22). Chopra teaches that the wt% of boron added depends on the amount of titanium added according to the relationship of Figure 1 (Column 6, lines 55-58). Figure 1 shows region A which exhibited good grain refinement where titanium ranges from 0.01 wt% to 0.1 wt% and corresponding boron ranges from 0.0001 wt% to 0.01 wt% (teaching the claimed “wherein the aluminum alloy further consists of B: 0.0001 mass% to 0.03 mass%”).
Therefore, it would have been obvious for one of ordinary skill in the art to add a corresponding amount of boron depending on the weight percent of titanium from the teachings of Figure 1 of Chopra to the aluminum alloy composition of Kawasetsu in order to enhance grain refinement upon solidification of the molten aluminum alloy.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu (US Patent No. 5,902,546) as applied to claim 4 above, and further in view of Skinner (US Patent No. 4,715,893).

Regarding Claim 6, Kawasetsu discloses all of the claim limitations as set forth above for claim 4, but does not disclose wherein the intermetallic compound is an Al-Fe-V-Mo based intermetallic compound contains at least Al, Fe, V, and Mo, wherein in the intermetallic compound, a content rate of Al is 81.60 mass% to 92.37 mass%, a content rate of Fe is 2.58 mass% to 10.05 mass%, a content rate of V is 1.44 mass% to 4.39 mass%, and a content rate of Mo is 2.45 mass% to 3.62 mass%.
	However, Skinner discloses a high-strength, aluminum-based alloy consisting essentially of the formula AlbalFeaVbXc, where “a” ranges from 7-15 wt% (Column 4, lines 66-68 teaching the claimed “content rate of Fe is 2.58 mass% to 10.05 mass%”), “b” ranges from 2-10 wt% 
	Therefore it would have been obvious for one of ordinary skill in the art to determine that the presence of Mo, Zr, and Ti in Kawasetsu’s composition would act as X in the alloy disclosed by Skinner and give rise to an O-phase intermetallic compound for at least 50% of the microstructure as taught by Skinner, giving rise to the increased strength and ductility of the extruded product of Kawasetsu. As such, the intermetallic compound that forms would reflect the aluminum alloy composition, Al-Fe-V-Mo-Zr-Ti, shown in Table 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
Element
Claimed (mass%)
Kawasetsu (weight%)
Skinner (weight%)
Overlap
(with Kawasetsu)
Overlap 
(with Skinner)
Al
81.60-92.37
76-99.8
70-91
81.60-92.37
81.6-92
Fe
2.58-10.05
0-8
7-15
2.58-8
7-10.05
V
1.44-4.39
0.2-4
2-10
1.44-4.0
2-4.39
Mo
2.45-3.62
0-4
0-5
2.45-3.62
2.45-3.62
Zr
N/A
0-4
N/A
N/A
N/A
Ti
N/A
0-4
N/A
N/A
N/A

Table 2: Intermetallic Compound Composition Comparison


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasetsu (US Patent No. 5,902,546) as applied to claim 1 above, and further in view of Okubo (US Patent No. 4,992,117).

Regarding Claim 7, Kawasetsu discloses all of the claim limitations as set forth above for claim 1 and further discloses an intermetallic compound is dispersed in pieces when rapid solidification is performed (Column 4, lines 40-41) and that Vanadium helps grain refining of the intermetallic compound including Fe (Column 4, lines 52-53 teaching the claimed “wherein the extruded material contains in the extruded material an Al-Fe based intermetallic compound”). Kawasetsu further discloses it is necessary to control the average grain size of the intermetallic compound to 5 µm or lower, preferably 3 µm or lower (Column 5, lines 34-38 teaching the claimed “wherein a cross-sectional structure of the extruded material, an average circle equivalent diameter of the Al-Fe based intermetallic compound is in a range of 0.1 µm to 3.0 µm,” where average grain size is interpreted to be average circle equivalent diameter).

	However, Okubo discloses an aluminum alloy is melted and the molten alloy is rapidly solidified (Column 3, lines 47-49). Okubo discloses the rapidly solidified product in the form of powder, flake or ribbon is cold-compressed into a green compact (Column 3, lines 58-60 teaching the claimed “compression molding step of compression molding the aluminum alloy powder to obtain a green compact”). Okubo further discloses consolidating the alloy by steps of degassing and hot extruding or degassing, hot-pressing and hot extruding (Column 3, lines 60-62 teaching the claimed “extrusion step of hot extruding the green compact to obtain an extruded material”). Okubo teaches the consolidation process controls dispersoid size to 10 µm or less (Column 4, lines 21-23). Okubo discloses an example where the powder was cold pressed into green compacts of 65 to 73% theoretical density and further hot pressed to 100% theoretical density prior to extrusion processing to obtain extruded rods (Column 4, lines 45-60). Through this example, Okubo teaches that the compression step increases theoretical density before extrusion processing resulting in products of high tensile strength.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to add a compression molding step as taught by Okubo prior to the extrusion processing disclosed by Kawasetsu in order to increase theoretical density, control dispersoid size, and obtain an extruded product of high tensile strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735